 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6   _______________________________________
                                            )
 7   PUGET SOUND ELECTRICAL WORKERS )
     HEALTHCARE TRUST, et al.,              )
 8                                          )               Case No. MC19-0033RSL
                           Plaintiffs,      )
 9              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
10   SHAMP ELECTRICAL CONTRACTING,          )               GARNISHMENT
     INC.,                                  )
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   FIRST FEDERAL SAVINGS AND LOAN         )
     ASSOCIATION,                           )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Shamp Electrical Contracting, Inc., has a
18
     substantial nonexempt interest and which may be in the possession, custody, or control of the
19
     garnishee, First Federal Savings and Loan Association. The Court having reviewed the record in
20
     this matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment
21
     submitted by plaintiff’s counsel on March 6, 2019, at Dkt. # 1-3.
22
23
           Dated this 11th day of March, 2019.
24
25                                            A
                                              Robert S. Lasnik
26                                            United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
